

Exhibit 10.6 Lewis Settlement Agreement and Release of Claims



SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS
 
THIS SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS (“Agreement”) is made by and
among SHAWN LEWIS (“Lewis”), VoIP, INC., and all of its subsidiaries and
affiliated companies (collectively hereafter known as “VoIP” or “the Company”)
and shall become effective on the Effective Date as set forth herein.
 
RECITALS
 
WHEREAS, heretofore the parties have previously entered into a Merger Agreement,
whereby Caerus, Inc. merged with VoIP dated May 31, 2005 (the “Merger
Agreement”);
 
WHEREAS, LEWIS claims VoIP violated certain terms of the Merger Agreement;
 
WHEREAS, as part of the transaction consummated by the Merger Agreement, VoIP
entered into an Employment Agreement with LEWIS dated May 27, 2005, which was
subsequently amended on July 28, 2006 and again on September 14, 2006 (the
“Employment Agreement”);
 
WHEREAS, LEWIS claims that VoIP has breached certain provisions of the
Employment Agreement;
 
WHEREAS, LEWIS has claimed damages and lost value of $1,594,768 for violations
and/or breaches of the Merger Agreement and Employment Agreement;
 
WHEREAS, the parties hereto desire to settle, fully, finally and amicably, all
claims against each other, including, but not limited to both the Merger and
Employment Agreements;
 
WHEREAS, VoIP has previously granted LEWIS 3,000,000 stock options under an
Option Agreement dated November 5, 2006 (the “Agreement”).
 
NOW, THEREFORE, in order to provide said benefits and, in consideration of the
mutual promises, covenants and representations set forth below and other good
and valuable consideration, the parties agree as follows:
 
1. LEWIS Claims
 
a. Pursuant to this Agreement, LEWIS agrees to settle all of his claims against
VoIP with respect to VoIP’s obligation to file a registration statement for
approximately 600,000 shares of common stock of VoIP by June 30, 2005, and
damages in the sum of $1,594,768, as a result of the LEWIS’s inability to sell
on the open market, as a direct and indirect result of VoIP’s failure to
register said shares of VoIP common stock.
 
b. The Company acknowledges that, while it filed a Registration Statement for
the shares issued to LEWIS, the Registration Statement was not declared
effective by the Securities and Exchange Commission, and that LEWIS sustained
market loss damages in the sum of $1,594,768.
 
c. LEWIS agrees that he has received the sum of $1,080,000, as consideration
paid to him by the Company for settlement claims and general release of the
Company, as well as for the payment of all of his legal expenses related to his
claims, and that said sum will be a credit toward the exercise price of all the
options granted to LEWIS by the Company under the Agreement.
 
d. LEWIS understands that the within credit of $1,080,000 is subject to all
applicable income and payroll taxes that may be imposed in connection with the
settlement herein, and that LEWIS will be responsible for payment of said taxes.
 
e. The Company agrees that it will assist LEWIS in the filing of any and all
beneficial ownership reports required to be filed, pursuant to the Securities
Exchange Act of 1934, as amended.
 
2. No Other Claims
 
LEWIS represents and warrants that he has not filed against VoIP or any of its
representatives, any claim, complaint, charge or suit, with any federal, state
or other agency, court, board, office or other forum or entity as of the
Effective Date, and that he will continue in the employ of the Company as its
Chief Technology Officer.
 
1

--------------------------------------------------------------------------------


 
3. General Release
 
a.  As a material inducement to VoIP to enter into this Agreement, LEWIS, on
behalf of himself and his heirs, executors, administrators, successors and
assigns, does hereby irrevocably and unconditionally release, acquit and forever
discharge VoIP, and its divisions, subsidiaries, affiliates and all owners,
stockholders, predecessors, successors, assigns, agents, directors, officers,
employees, representatives, and attorneys, acting by, through, under or in
concert with VoIP or any parent, subsidiary or related entity, from any and all
charges, complaints, grievances, claims, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs
actually incurred), of any nature whatsoever, known or unknown, suspected or
unsuspected, joint or several, which VoIP has had or may hereafter claim to have
had, against VoIP by reason of any matter, act, omission, cause or event
whatever from the beginning of time. LEWIS agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. LEWIS acknowledges that the consideration
given for this waiver and Release Agreement is in addition to anything of value
to which LEWIS was already entitled. LEWIS further acknowledges that he has been
advised by this writing that he should consult with an attorney prior to
executing this Agreement.
 
This release and waiver of Claims specifically includes, but without limiting
the foregoing general terms, the following: Any and all Claims which might have
been asserted by LEWIS in any suit, claim, or charge, for or on account of any
matter or things whatsoever that has occurred up to and including the date of
this Agreement, under any and all laws, statutes, orders, regulations, or any
Claim in contract or tort.
 
4. Other Relief
 
The parties agree that any dispute, controversy or claim between the parties
arising out of, or relating to this Agreement, or any breach or asserted breach
thereof, shall be determined and settled by arbitration in accordance with the
rules of the American Arbitration Association in effect at the time the
arbitration commences. The prevailing party in such arbitration shall be
entitled to its reasonable costs and expenses (including reasonable attorneys’
fees) in such arbitration as part of the award. Judgment on the award may be
entered in any court having jurisdiction thereof, and the parties specifically
reserve all rights to appeal such judgment as if it were rendered in a court of
law.
 
5. Binding Agreement
 
This Agreement shall be binding upon LEWIS and VoIP and their respective heirs,
administrators, representatives, executors, successors and assigns and shall
inure to the benefit of the parties hereto and their representatives, and each
of them, and to their heirs, administrators, representatives, executors,
successors and assigns.
 
6. Attorneys’ Fees
 
Each party agrees to pay its own costs and attorneys’ fees incurred in achieving
the settlement and release of this matter. If any party defaults under the terms
of this Agreement, and the other party employs an attorney to enforce or
interpret the terms of this Agreement, or to obtain a declaration of rights
under this Agreement, whether or not legal proceedings are commenced, then such
other party shall be entitled to recover, from the defaulting party, all
attorneys’ fees, costs and expenses incurred. If a party commences an action
against the other to enforce or interpret the terms of this Agreement, or to
obtain a declaration of rights under this Agreement, the prevailing party shall
be entitled to all attorneys’ fees, costs and expenses incurred in such action
or any appeal or enforcement of such action.
 
7. Non-Reliance
 
Other than as expressly set forth in this Agreement, LEWIS and VoIP represent
and acknowledge that, in executing this Agreement, they did not rely upon, and
they have not relied upon any representation nor statement made by any of the
parties hereto or by any of their agents, representatives or attorneys with
regard to the subject matter, basis or effect of this Agreement or otherwise.
 
8. Agreement Obligates, Extends and Inures
 
The provisions of this Agreement shall be deemed to obligate, extend and inure
to the benefit of the legal successors, assigns, transferees, grantees, heirs,
shareholders, officers and directors of each signatory party hereto, and to
those who may assume any or all of the above-described capacities subsequent to
the execution and Resignation Date of this Agreement.
 
2

--------------------------------------------------------------------------------


 
9. Non-Admission of Liability
 
This Agreement shall not in any way be construed as an admission by VoIP that it
has acted in any manner in violation of the common law or in violation of any
federal, state or local statute or regulation.
 
10. Method of Execution
 
This Agreement may be executed in counterparts and each counterpart shall be
deemed a duplicate original.
 
11. Applicable Law
 
This Agreement is deemed to have been made and entered into in the State of
Texas and shall, in all respects, be interpreted, enforced and governed under
the laws of said State. The language of all parts of this Agreement shall in all
causes be construed as a whole, according to its fair meaning, and not strictly
for or against any of the parties.
 
12. Severability
 
The provisions of this Agreement are severable, and should any provision of this
Agreement be declared or be determined by any arbitrator or court to be illegal
or invalid, any such provision shall be stricken, and the validity of the
remaining parts, terms or provisions shall not be affected.
 
13. Entire Agreement
 
This Agreement sets forth the entire agreement between the parties and fully
supersedes any and all prior agreements or understandings between the parties
pertaining to the same subject matter, further, this Agreement may not be
changed except by explicit written agreement by the parties hereto.
 
14. Notices
 
All notices under this Agreement are to be in writing and delivered by overnight
courier and are deemed effective upon receipt.
 
3

--------------------------------------------------------------------------------


 
If to VoIP at:
151 Wymore Road, Suite 3000
Altamonte Springs, FL 32714


with a copy to:
Baratta, Baratta & Aidala LLP at:
597 Fifth Avenue
New York, NY 10017
 
If to LEWIS at:


with a copy to:
Elizabeth Green, Esq. at:
 
The parties further acknowledge that this Agreement has been entered into
without fraud, duress, undue influence or mistake, and that upon the Effective
Date, that this Agreement is not subject to rescission.
 

        VoIP, INC.  
   
   
    By:   /s/ Shawn Lewis  

--------------------------------------------------------------------------------

 
4

--------------------------------------------------------------------------------

 
 